

117 S2514 IS: To rename the Provo Veterans Center in Orem, Utah, as the “Col. Gail S. Halvorsen Candy Bomber Veterans Center”.
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2514IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mr. Lee (for himself and Mr. Romney) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo rename the Provo Veterans Center in Orem, Utah, as the Col. Gail S. Halvorsen Candy Bomber Veterans Center.1.Designation of the Col. Gail S. Halvorsen Candy Bomber Veterans Center(a)FindingsCongress finds the following:(1)Gail Halvorsen was born in Salt Lake City, Utah, on October 10, 1920, and spent his youth with his family on small farms in Utah and Idaho.(2)After a brief stint at Utah State University, Gail Halvorsen joined the Civilian Pilot Training Program where he earned his pilot’s license in 1941. During that same year, Halvorsen joined the Civil Air Patrol as a pilot.(3)Gail Halvorsen joined the United States Army Air Corps in 1942 and trained flying fighter jets with the Royal Air Force. Upon his return from training, he was assigned to fly transport missions in the South Atlantic Theater.(4)After World War II and the division of Berlin into occupation zones, disputes broke out between the Western Allies and the Soviet Union over the future of Europe.(5)Negotiations deteriorated, and in June of 1948 Soviet forces locked down all land routes connecting Western Germany with the allied portions of Berlin. Approximately 2,000,000 people in West Berlin were left completely isolated. Starvation, poverty, and desperate want ensued.(6)In an effort to alleviate the immense human suffering, the allies decided to drop supplies to people of West Berlin from the air until a diplomatic solution to the blockade could be reached. Termed by United States forces Operation Vittles, the Berlin Airlift began on June 26, 1948.(7)Gail Halvorsen was assigned to Germany in 1948 to work as an airlift pilot where he flew C–47 and C–54 cargo planes as part of Operation Vittles.(8)While on mission at Tempelhof Airport in Berlin, Halvorsen noticed a group of German children standing just outside the barb wire fence.(9)The children were destitute and clearly had very little to eat. Halvorsen gave the children two sticks of gum he had in his pocket, which they split into little pieces to share among themselves.(10)Colonel Halvorsen was deeply affected by the experience and wanted to do more to help. He promised the children he would drop more candy to them from his plane as he flew his regular airlift missions.(11)Halvorsen told the children they would recognize his plane by a back-and-forth waggle of his wings as he flew over.(12)Colonel Halvorsen enlisted his copilot and engineer in the project and began attaching their candy rations to miniature parachutes which they dropped from their plane to the starving children below.(13)The children of Berlin gave Halvorsen many nicknames including Uncle Wiggly Wings, The Chocolate Flier, The Gum Drop Kid, and The Chocolate Uncle. He eventually became known around the world as The Candy Bomber.(14)Lieutenant General William H. Turner, who directed the Berlin Airlift, learned about Halvorsen’s efforts and officially expanded the idea into a full-blown operation known as Little Vittles as a play on the broader operation’s name.(15)As the candy drops continued, word of Operation Little Vittles reached the United States. Families, schoolchildren, and candymakers in the United States began contributing candy and homemade parachutes that Halvorsen and other pilots could drop.(16)When the Berlin Airlift ended, an estimated 250,000 parachutes containing approximately 21 tons of candy had been dropped by Halvorsen and his fellow airmen as a part of Operation Little Vittles.(17)Halvorsen retired from the military in 1974 after 31 years of service and more than 8,000 hours of flying time.(18)Since his retirement, Halvorson has continued his humanitarian service. He has voluntarily represented the United States Air Force and the United States abroad and has re-enacted his famous candy drops several times in Berlin and around the world.(19)Halvorsen has also been a tremendous boon to his community through church service and other local contributions.(20)Gail Halvorsen turned 100 years old on October 10, 2020.(b)DesignationThe Provo Veterans Center of the Department of Veterans Affairs located at 360 State Street, Orem, Utah, shall after the date of the enactment of this Act be known and designated as the Col. Gail S. Halvorsen Candy Bomber Veterans Center.(c)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the veterans center referred to in subsection (b) shall be considered to be a reference to the Col. Gail S. Halvorsen Candy Bomber Veterans Center.